 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                             No. 2: 19-cv-00450 TLN KJN P
12                      Plaintiff,
13           v.                                       ORDER
14    KUERSTON, et al.,
15                      Defendants.
16

17          On October 17, 2019, the parties submitted a proposed stipulation. Pursuant to

18   stipulation, IT IS HEREBY ORDERED that the scheduling order is modified so that the fact-

19   discovery cut-off date is extended to November 12, 2019. All other provisions of the scheduling

20   order remain the same.

21   Dated: October 29, 2019

22

23

24
     Tay450.stip(2)
25

26
27

28
                                                     1
